Title: To George Washington from John Marshall, 15 September 1797
From: Marshall, John
To: Washington, George



Dear Sir
The Hague 15th Septr 1797

The flattering evidences I have receiv’d of your favorable opinion, which have made on my mind an impression only to wear out with my being, added to a conviction that you must yet feel a deep interest in all that concerns a country to whose service you have devoted so large a portion of your life, induce me to offer you such occasional communications as, while in europe I may be enabled to make, & induce a hope too that the offer will not be deemd an unacceptable or unwelcome intrusion.

Until our arrival in Holland we saw only British & neutral vessels. This added to the blockade of the dutch fleet in the Texel, of the french fleet in Brest & of the Spanish fleet in Cadiz manifests the entire dominion which one nation at present possesses over the seas. By the ships of war which met us we were three times visited & the conduct of those who came on board was such as woud proceed from general orders to pursue a system calculated to conciliate America. Whether this be occasion’d by a sense of justice & the obligations of good faith, or solely by the hope that the perfect contrast which it exhibits to the conduct of France may excite keener sensations at that conduct, its effects on our commerce are the same. The situation of Holland is truely interesting. Tho the face of the country still exhibits a degree of wealth & population perhaps unequald in any other part of Europe, its decline is visible. The great city of Amsterdam is in a state of blockade, More than two thirds of its shipping ly unemployd in port. Other sea ports suffer tho not in so great a degree. In the meantime the requisitions made upon them are enormous. They have just completed the payment of the 100,000,000 of florins (equal to 40,000,000 of dollars) stipulated by treaty; they have sunk, on the first entrance of the French, a very considerable sum in assignats; they made large contributions in specifics; & they pay feed & cloath an army estimated, as I am informd, at near three times its real number. It is supposed that France has by various means drawn from Holland about 60,000,000 of dollars. This had been paid, in addition to the national expenditures by a population of less than 2000,000. Nor, shoud the war continue, can the contributions of Holland stop here. The increasing exigences of France must inevitably increase her demands on those within her reach. Not even peace can place Holland in her former situation. Antwerp will draw from Amsterdam a large portion of that commerce which is the great source of its wealth; for Antwerp possesses, in the existing state of things, advantages which not even weight of capital can entirely surmount. The political divisions of this country & its uncertainty concerning its future destiny must also have their operation. Independent of the grand division between those for & against the stadtholder; between those who favor an indivisible & those who favor a federal republic, there is much contrariety of opinion concerning the essential principles of that indivisible consolidated republic which the influence of France imposes

on the nation. A constitution which I have not read, but which is stated to me to have containd all the great fundamentals of a representative government, & which has been prepard with infinite labor, & has experienc’d an uncommon length of discussion was rejected in the primary assemblies by a majority of nearly five to one of those who voted. The objections do not accompany the decision, but they are said to be to the duration of the constitution which was to remain five years unalterd, to the division of the legislature into two chambers, & to its power of definitive legislation. The substitute wish’d for by its opponents, is a legislature with a single branch having power only to initiate laws which are to derive their force from the sanction of the primary assemblies. I do not know how they woud organize their executive, nor is it material how they woud organize it. A constitution with such a legislature woud live too short a time to make it worth the while to examine the structure of its other parts. It is remarkable that the very men who have rejected the form of government propos’d to them have reelected a great majority of the persons who prepard it & who will probably make from it no essential departure. Those elected are now assembled in convention at this place, but we know not in what manner they are proceeding. It is also worthy of notice that more than two thirds of those intitled to suffrage including perhaps more than four fifths of the property of the nation, & who wishd, as I am told, the adoption of the constitution, withheld their votes on this very interesting question. Many were restrain’d by an unwillingness to take the oath requir’d before a vote cou’d be receiv’d; many, disgusted with the present state of things, have come to the unwise determination of revenging themselves on those whom they charge with having occasion’d it by taking no part whatever in the politics of their country, & many seem to be indifferent to every consideration not immediately connected with their particular employments.
The political opinions which have producd the rejection of the constitution, & which, as it woud seem, can only be entertaind by intemperate & ill informd minds, unaccustomd to a union of the theory & practice of liberty, must be associated with a general system which if brought into action will produce the same excesses here which have been so justly deplord in France. The same materials exist tho not in so great a degree. They have their clubs, they have a numerous poor & they have enormous wealth in the

hands of a minority of the nation. On my remarking this to a very rich & inteligent merchant of Amsterdam, & observing that if one class of men withdrew itself from public duties & offices it woud immediately be succeeded by another which woud acquire a degree of power & influence that might be exercisd to the destruction of those who had retir’d from society, he replied that the remark was just, but that they relied on France for a protection from those evils which she had herself experiencd. That france woud continue to require great supplies from Holland & knew its situation too well to permit it to become the prey of anarchy. That Holland was an artificial country acquird by persevering industry & which coud only be preservd by wealth & order. That confusion & anarchy woud banish a large portion of that wealth, woud dry up its sources & woud entirely disable them from giving France that pecuniary aid she so much needed. That under this impression very many who, tho friends to the revolution, saw with infinite mortification french troops garrison the towns of Holland, woud now see their departure with equal regret. Thus they willingly relinquish national independence for individual safety. What a lesson to those who woud admit foreign influence into the United States!
You have observd the storm which has been long gathering in Paris. The thunder bolt has at length been launch’d at the heads of the leading members of the legislature, & has, it is greatly to be feard, involv’d in one common ruin with them, the constitution & liberties of their country.
The inclosd papers will furnish some idea of a transaction which may be very interesting to America as well as to France. Complete and impartial details concerning it will not easily be obtaind as the press is no longer free. The journalists who had venturd to censure the proceedings of a majority of the directory are seiz’d, & against about forty of them a sentence of transportation is pronounced. The press is plac’d under the superintendence of a police appointed by & dependent on the executive. It is supposd that all private letters have been seiz’d for inspection.
From some Paris papers it appears that on the first alarm several members of the legislature attempted to assemble in their proper halls which they found closd & guarded by an arm’d force. Sixty or seventy assembled at another place & began to remonstrate against the violence offerd to their body, but fear soon dispersed

them. To destroy the possibility of a rallying point the municipal administrations of Paris & the central administration of the seine were immediately suspended & forbidden by an arrêté of the directoire, to assemble themselves together. Many of the administrators of the departments through France elected by the people, had been previously removd & their places filld by persons chosen by the directory. Moreau who commanded the army of the Sambre & the Meuse by which he was deservedly belovd & who was consider’d as attach’d to the fallen party was, as is reported, invited from his army to Paris under the pretext of a personal consultation. We have not heard of his arrival or of his fate. The command of his army during his absence did not, we learn, devolve on the oldest officer but was given to Genl Hoche who also commands the army of the in⟨mutilated⟩. Carnot is at one time said to have been killd in defending himself from some soldiers who pursued & attempted to take him, at another time he is said to have effected his escape. The fragment of the legislature convokd by the directory at L’odeon & L’ecole de santé, hastend to repeal the law for organizing the national guards, & authoriz’d the directory to introduce into Paris as many troops as shoud be judg’d necessary. The same day the liberty of the press was abolish’d by a line, property taken away by another & personal security destroyd by a sentence of transportation against men unheard & untried. All this is stild the triumph of liberty & of the constitution.
To give a satisfactory statement of the origin & progress of the contest between the executive & legislative departments woud require more time than coud be devoted to the subject, did I even possess the requisite information, & to you, sir, it woud be unnecessary because I have no doubt of your having receiv’d it through other channels. I shall briefly observe that the controversy has embrac’d a variety of interesting subjects. Since the election of the new third, there were found in both branches of the legislature a majority in favor of moderate measures, &, apparently, wishing sincerely for peace. They have manifested a disposition which threatend a condemnation of the conduct of the directory towards America, a scrutiny into the transactions of Italy, particularly those respecting Venice & Genoa, an enquiry into the disposition of public money & such a regular arrangement of the finances as woud prevent in future those dilapidations which are suspected to have grown out of their disorder. They have sought

too by their laws to ameliorate the situation of those whom terror had driven out of France, & of those priests who had committed no offence. Carnot & Barthelemy two of the directory were with the legislature.
The cry of a conspiracy to reestablish royalism was immediately rais’d against them. An envoy was dispatchd to the army of Italy to sound its disposition. It was represented that the legislature was hostile to the armies, that it withheld their pay & subsistence, that by its opposition to the directory it encourag’d Austria & Britain to reject the terms of peace which were offer’d by France & which but for that opposition woud have been accepted, & finally that it had engagd in a conspiracy for the destruction of the constitution & the republic & for the restoration of royalty. At a feast given to the armies of Italy to commemorate their fellow soldiers who had fallen in that country the Generals address’d to them their complaints, plainly spoke of marching to Paris to support the directory against the councils & receivd from them addresses manifesting the willingness of the soldiers to follow them. The armies also addressd the directory & each other, & addresses were dispatchd to different departments. The directory answerd them by the stronge⟨st⟩ criminations of the legislature. Similar proceedings were had in the army of the interior commanded by Genl Hoche. Detatchments were mov’d within the limits prohibited by the constitution, some of which declard they were marching to Paris “to bring the legislature to reason.” Alarmd at these movements the council of five hundred call’d on the directory for an account of them. The movement of the troops within the constitutional circle was attributed to accident & the discontents of the army to the falts committed by the legislature who were plainly criminated as conspirators against the army & the republic. This message was taken up by Trongon in the council of antients & by Thibideau in the council of five hundred. I hope you have seen their speeches. They are able, & seem to me to have entirely exculpated the legislature. In the mean time the directory employd itself in the removal of the administrators of many of the departments & cantons & replacing those whom the people had elected by others in whom it coud confide, & in the removal generally of such officers both civil & military as coud not be trusted to make room for others on whom it coud rely. The legislature on its part, passd several laws to enforce the constitutional restrictions on the armies & endeavord

to organize the national guards. On this latter subject especially Pichegru, great & virtuous I beleive in the cabinet as in the field, was indefati[ga]ble. We understand that the day before the law for their organization woud have been carried into execution the decisive blow was struck.
To support the general charge of a conspiracy in favor of royalty I know of no particular facts allegd against the arrested members except Pichegru & two or three others. An abridgement of the paper constituting the whole charge against Pichegru will be found in the enclosed supplement. I have seen the paper at full length. The story at large is still more improbable than its abridgement because Pichegru is made in the first moment of conversation to unbosom himself entirely to a perfect stranger who had only told him that he came from the Prince of Condé & coud not exhibit a single line or testimonial of any sort to prove that he had ever seen that Prince or that he was not a spy employ’d by some of the enemies of the General.
This story is repeld by Pichegru’s character which has never before been defil’d. Great as were the means he possess’d of personal aggrandizement he retir’d clean handed from the army, without adding a shilling to his private fortune. It is repel’d by his resigning the supreme command, by his numerous victories subsequent to the alledgd treason, by its own extreme absurdity & by the fear which his accusers show of bringing him to trial according to the constitution even before a tribunal they can influence & overawe, or of even permitting him to be heard before that prostrate body which is still term’d the legislature, & which in defiance of the constitution has pronounc’d judgement on him.
Yet this improbable & unsupported tale seems to be receivd as an establishd truth by those who the day before his fall bow’d to him as an idol. I am mortified as a man to learn that even his old army which conquerd under him, which adord him, which partook of his fame & had heretofore not joind their brethren in accusing the legislature, now unite in bestowing on him the heaviest execrations & do not hesitate to pronounce him a traitor of the deepest die.
Whether this conspiracy be real or not, the wounds inflicted on the constitution by the three directors seem to me to be mortal. In opposition to the express regulations of the constitution the armies have deliberated, the result of their deliberations addressd

to the directory has been favorably receiv’d, & the legislature since the revolution has superadded its thanks.
Troops have been marchd within those limits which by the constitution they are forbidden to enter but on the request of the legislature.
The directory is forbidden to arrest a member of the legislature unless in the very commission of a criminal act & then he can only be tried by the high court, on which occasion forms calculated to protect his person from violence or the prejudice of the moment are carefully prescribd. Yet it has seizd by a military force about fifty leading members not taken in a criminal act & has not pursued a single step mark’d out by the constitution.
The councils can inflict no penalty on their own members other than reprimand, arrest for eight and imprisonment for three days. Yet they have banishd to such place as the directory shall chuse a large portion of their body without the poor formality of hearing a defence.
The legislature shall not exercise any judiciary power or pass any retrospective law. Yet it has pronouncd this heavy judgement on others as well as its own members & has taken from individuals property which the law had vested in them.
The members of the directory are personally secur’d by the same rules with those of the legislature. Yet three directors have deprivd two of their places, the legislature has then banishd them without a hearing & has proceeded to fill up the alledg’d vacancies. Merlin late minister of justice & François de Neufchatel have been elected.
The constitution forbids the house of any man to be enterd in the night. The orders of the constituted authorities can only be executed in the day, Yet many of the members were seiz’d in their beds.
Indeed sir the constitution has been violated in so many instances that it woud require a pamphlet to detail them. The detail woud be unnecessary for the great principle seems to be introduc’d that the government is to be administerd according to the will of the armies & not according to the will of the nation.
Necessity, the never to be worn out apology for violence, is alledgd—but coud that necessity go further than to secure the persons of the conspirators? Did it extend to the banishment of the printers & to the slavery of the press? If such a necessity did exist

it was created by the disposition of the people at large, & it is a truth which requires no demonstration that if a republican form of government cannot be administerd by the general will, it cannot be administerd against that will by an army.
After all the result may not be what is apprehended. France possesses such enormous power, such internal energy, such a vast population that she may possibly spare another million & preserve or reacquire her liberty. Or, the form of the Government being preservd, the independence of the legislature may be gradually recoverd.
With their form of Government or revolutions we have certainly no right to intermeddle, but my regrets at the present state of things are increasd by an apprehension that the rights of our country will not be deemd so sacred under the existing system as they woud have been had the legislature preservd its legitimate authority.
Genl Pinckney (with whom I cannot but be very much pleasd) have waited impatiently for Mr Gerry & shall wait until monday the 18th inst. On that day we set out for Paris.
The negotiations with Austria & Britain are still pending & are of very uncertain issue.
This letter has extended itself to an unexpected length. I have fatigued you sir & will only add that I remain with sincere & respectful attachment Your Obedt Servt

J. Marshall


I just now learn that fifteen hundred persons have been arrested at [L]yons. That resistance is made at Avignon & that Massena is marching to quel it.

